JOHNSON, Judge,
concurring:
I agree with the majority that the order from which the appeal is taken at No. 3416 Philadelphia, 1982 should be affirmed in that failure to file exceptions to the decision of the trial judge results in a waiver. I also agree that the appeal at 590 Philadelphia, 1983 involves an interlocutory order and must be quashed. Therefore, I see no need to address and take no position regarding any further issues as to whether a corporation can be represented in either the *145trial court or this court by a corporate officer and shareholder who is not an attorney.